FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                          August 1, 2011
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                           Clerk of Court
                              TENTH CIRCUIT


EBRAHIM ADKINS,
            Plaintiff-Appellant,                  No. 11-3131
      v.                                  (D.C. No. 5:10-CV-03170-SAC)
ROBERT SAPIEN, Unit Team                           (D. Kan.)
Manager, El Dorado Correctional
Facility, in his dual capacity; PAUL
SNYDER, Unit Team Manager, El
Dorado Correctional Facility, in his
dual capacity; DON STURGILL, Unit
Team Counselor, El Dorado
Correctional Facility, in his dual
capacity; RANDY KAUFMAN, Unit
Team Counselor, El Dorado
Correctional Facility, in his dual
capacity; CARRIE MARLETT, Unit
Team Counselor, El Dorado
Correctional Facility, in her dual
capacity; DALE CALL, Administrator,
El Dorado Correctional Facility, in his
dual capacity; DEBBIE BRATTON,
Deputy Warden, El Dorado
Correctional Facility, in her dual
capacity; RAY ROBERTS, Warden, El
Dorado Correctional Facility, in his
dual capacity; WILLIAM
CUMMINGS, Secretary of Corrections
Designee, Kansas Department of
Corrections, in his dual capacity;
ROGER WERHOLTZ, Secretary of
Corrections, Kansas Department of
Corrections, in his dual capacity; LIV
RICE, Administrator, Kansas
Department of Corrections, in her dual
capacity; DAVID RIGGIN,
Administrator, Kansas Department of
 Corrections, in his dual capacity,
              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff Ebrahim Adkins, an individual formerly incarcerated in the Kansas

state prison system, appeals from the district court’s dismissal of his § 1983

action against various Kansas prison officials. In his complaint, Plaintiff alleged

that Defendants unlawfully interfered with his access to the courts during his

incarceration by placing him on mailing and copying restrictions and by

mishandling and confiscating his legal mail. The district court concluded that the

declaratory and injunctive relief sought by Plaintiff had been rendered moot by

his release from prison. The court also concluded that Plaintiff’s allegations were



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

                                         -2-
time-barred and failed to state a claim upon which relief could be granted. The

court accordingly dismissed the complaint.

      After thoroughly reviewing Plaintiff’s brief and the record on appeal, we

conclude that the district court’s ruling was correct and well-reasoned. We

therefore AFFIRM the dismissal of Plaintiff’s complaint for substantially the

same reasons stated by the district court. Petitioner’s motion to proceed in forma

pauperis on appeal is GRANTED.


                                              ENTERED FOR THE COURT


                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-